Exhibit 10.82
THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Third Amendment”), dated
as of December 16, 2009, by and among AMERICAN REPROGRAPHICS COMPANY, L.L.C., a
California limited liability company (the “Borrower”), AMERICAN REPROGRAPHICS
COMPANY, a Delaware corporation (“Holdings”), and certain financial institutions
listed on the signature pages hereto (the “Required Lenders”).
RECITALS
WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of December 6, 2007 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), among the Borrower, Holdings and
certain subsidiaries of the Borrower, as Guarantors, the financial institutions
from time to time party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent;
WHEREAS, the Required Lenders have agreed to amend and restate the definition of
“Consolidated Adjusted EBITDA” in Section 1.01 of the Credit Agreement, on the
terms and subject to the conditions set forth herein; and
WHEREAS, in accordance with Section 10.02(b) of the Credit Agreement, the
parties hereto seek to enter into this Third Amendment to amend and restate the
definition of “Consolidated Adjusted EBITDA” in Section 1.01 of the Credit
Agreement in the manner set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 1. Amendment.
The definition of “Consolidated Adjusted EBITDA” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, and to the extent already deducted in arriving at Consolidated Net
Income: (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense, (f) all
non-recurring fees, costs and expenses incurred by the Borrower in such period
in connection with the negotiation, execution and delivery of the Credit
Agreement, and any amendments thereto, including fees and costs paid to the
Administrative Agent and the Lenders and legal fees and costs, and (g) other non
Cash items reducing Consolidated Net Income (excluding any such non Cash item to
the extent that it represents an accrual or reserve for potential Cash items in
any future period or amortization of a prepaid Cash item (excluding fees paid to
the Lenders in connection with the negotiation, execution and delivery of the
Credit Agreement, and any amendments thereto (including fees and costs paid to
the Administrative Agent and the Lenders and legal fees and costs)) that were
paid in a prior period), minus (ii) other non Cash items increasing Consolidated
Net Income for such period (excluding any such non Cash item to the extent it
represents the reversal of an accrual or reserve for potential Cash item in any
prior period).

 

 



--------------------------------------------------------------------------------



 



Section 2. Representations of Holdings and the Borrower.
Each of Holdings and the Borrower represents and warrants that (i) the
representations and warranties of the Credit Parties set forth in Article 4 of
the Credit Agreement will be true and correct in all material respects on and as
of the Amendment Effective Date (as defined below), except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties will be true and correct in all
material respects on and as of such earlier date and (ii) no Default or Event of
Default will have occurred and be continuing on the Amendment Effective Date.
Section 3. Effectiveness.
This Third Amendment shall become effective on the date when the following
conditions are met (the “Amendment Effective Date”):

  i)  
the Administrative Agent shall have received from each of Holdings, the Borrower
and the Required Lenders a counterpart hereof signed by such party or facsimile
or other written confirmation (in form satisfactory to the Administrative Agent)
that such party has signed a counterpart hereof; and
    ii)  
The Borrower shall have paid or reimbursed the Administrative Agent for all
out-of-pocket costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel for the Administrative Agent) incurred in
connection with the preparation of this Third Amendment, to the extent invoiced
to the Administrative Agent or the Borrower prior to the Amendment Effective
Date.

 

 



--------------------------------------------------------------------------------



 



Section 4. Miscellaneous.

  i)  
On and after the date hereof, each reference in the Credit Agreement to
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in any other Credit Document to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Third Amendment.
    ii)  
Except as specifically amended by this Third Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect.

  iii)  
The execution, delivery and performance of this Third Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under the Credit Agreement or any other
Credit Document.
    iv)  
Section headings used herein are for convenience of reference only, are not part
of this Third Amendment and shall not affect the constructions of, or be taken
into consideration in interpreting, this Third Amendment.
    v)  
This Third Amendment shall be construed in accordance with and governed by the
law of the State of New York.
    vi)  
This Third Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:   /s/ JONATHAN R. MATHER         Name:   Jonathan R. Mather       
Title:   Chief Financial Officer        AMERICAN REPROGRAPHICS COMPANY
      By:   /s/ JONATHAN R. MATHER         Name:   Jonathan R. Mather       
Title:   Chief Financial Officer   

 

 



--------------------------------------------------------------------------------



 



         

LENDERS:

            JPMORGAN CHASE BANK, N.A.
as a Revolving and Term Lender
      By:   /s/ ANTHONY W. WHITE         Name:   Anthony W. White       
Title:   Vice President        WACHOVIA BANK, NATIONAL ASSOCIATION
as a Revolving and Term Lender
      By:   /s/ TRAY JONES         Name:   Tray Jones        Title:   Vice
President        BANK OF AMERICA, N.A.
as a Revolving and Term Lender
      By:   /s/ TASNEEM A. EBRAHIM         Name:   Tasneem A. Ebrahim       
Title:   Senior Vice President        WELLS FARGO BANK, N.A.
as a Revolving and Term Lender
      By:   /s/ KEITH ENDERSEN         Name:   Keith Endersen        Title:  
Senior Vice President        THE BANK OF NOVA SCOTIA
as a Revolving and Term Lender
      By:   /s/ PATRIK NORRIS         Name:   PATRIK NORRIS       Title:  
Director   

 

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK, SUCCESSOR IN INTEREST
GUARANTY BANK
as a Revolving and Term Lender
      By:   /s/ ANDREW WIDMER         Name:   Andrew Widmer        Title:   Vice
President        SUMITOMO MITSUI BANKING CORPORAITON
as a Revolving and Term Lender
      By:   /s/ YASUHIKO IMAI         Name:   Yasuhiko Imai        Title:  
Senior Vice President        UNION BANK, N.A., formerly known as Union Bank
of California, N.A., as a Revolving and Term Lender
      By:   /s/ KEITH ENDERSEN         Name:   Keith Endersen        Title:  
Senior Vice President     

 

 